DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 December 2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kajino et al. [JP2010080703 A], provided by applicant.
Regarding claim 1, Kajino discloses an electronic component (i.e., 1, Fig. 7, Abstract) comprising:
an element body (i.e., 4, similar to Fig. 1) that is a stack of a plurality of insulator layers 2, has a rectangular parallelepiped shape, and includes a pair of end surfaces facing each other (i.e., where the external electrodes each comprising layers 7, 8 are disposed), a pair of principal surfaces facing each other (i.e., upper and bottom surfaces), and a pair of side surfaces facing each other;
a plurality of inner conductors 3 in the element body 2;
a glass layer (i.e., portion of glass layer 10, which has only the thickness of glass layer 6, see Figure 7) disposed on the pair of end surfaces, the pair of principal surfaces, and the pair of side surfaces of the element body; and
a pair of outer electrodes (i.e., each outer electrode with layers 7, 8, Paragraph 0033, Figure 7) that are on first portions of the glass layer (i.e., portion of glass layer 10 on end surfaces of body 4, which has only the thickness of glass layer 6, see Figure 7) on the pair of end surfaces and electrically connected to the inner conductors 3, 
each of the pair of outer electrodes has a baked electrode layer (e.g., baked base electrode layer 7, Paragraph 0011), and includes a first electrode portion (e.g., outer electrode portion on end surface of body 4, Paragraph 0033, Fig. 7) on one of the portions 
a second electrode portion (i.e., portion of outer electrodes located at top and bottom surface of the element body 4) on a second portion of the glass layer on one of the pair of principal surfaces (i.e., glass layer 6 of the glass layer 10 where portion of outer electrodes disposed on top and bottom surfaces of the element body 4), and 
a third electrode portion (i.e., portion of outer electrodes located at side surfaces of the element body 4) on a third portion of the glass layer on one of the pair of side surfaces (i.e., glass layer 6 of the glass layer 10 where portion of outer electrodes disposed on side surfaces of the element body 4),
wherein:
a thickness of a part of the glass layer not covered with the pair of outer electrodes (i.e., glass layer 10 with combined glass layers 6 and 9 not covered with external electrodes each comprising 7, 8, see Fig. 7) is larger than a thickness of the glass layer (i.e., portion of glass layer 10, which has only the thickness of glass layer 6, see Figure 7) covered with the pair of outer electrodes (Paragraph 0036, 0040, Figure 7), and
a thickness of the first portions of the glass layer (i.e., portion of glass layer 10 comprising only of layer 6) between each pair of the end surfaces (i.e., right or left end of element body 4, Fig. 7) and the first electrode portion (i.e., electrode portion 8 on the end surface) is smaller (according to Paragraph 0009, 0038, 0040, Fig. 7, glass layer at the base electrode formation site is thinner for better conduction between base electrode and internal electrode) than a thickness of the baked electrode layer (i.e., thickness of baked 
a total of the thickness of the first portions of the glass layer (e.g., less than 1µm, Paragraph 0038) between the each of the pair of end surfaces and the first electrode portion (e.g., electrode portion 8 on end surface, which is about 6µm, Paragraph 0025, 0033) and the thickness of the baked electrode layer (e.g., baked electrode portion 7) of the first electrode portion is greater than the thickness of the part of the glass layer not covered with the pair of outer electrodes (i.e., glass layer 10 comprising layers 6 and 9 is about 5µm, Paragraph 0044).
Regarding claim 2, Kajino discloses the thickness of the glass layer (portion of glass layer 10 comprising only layer 6) between one end surface (i.e., right or left end of element body 4) and the first electrode portion (i.e., portion of outer electrode on end surface) is smaller (i.e., glass layer 6 on end surfaces are intentionally made thinner where baked electrode 7 is formed for connection of internal electrode 3 with electrode 7 in what is known as Kinkerdall effect, which is primarily on end surfaces only, and suppress formation of pin holes on other surfaces such as top, bottom and side surfaces, see Paragraphs 0021 and 0022) than the thickness of the glass layer (i.e., comprising layers 6 on top or bottom of body 4) between one principal surface (e.g., top of element body 4) and the second electrode portion (i.e., portion of outer electrode on top portion of body 4) and the thickness of the glass layer (i.e., comprising glass layers 6 on side surface of body 4) between one side surface (i.e., side of element body 4) and the third electrode .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132.  The examiner can normally be reached on M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 






/J.S.B/           Examiner, Art Unit 2837                                                                                                                                                                                             
/Alexander Talpalatski/Primary Examiner, Art Unit 2837